DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-6, 8-16 are pending.

Specification
The abstract of the disclosure is objected to because it is greater than 150 words in length.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites, “trough” in line 7 and it appears this language is intended to recite, “through.”  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  Claim 1 recites, “a insertion portion” in line 20 and it appears this language is intended to recite, “an insertion portion.”  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  Claim 6 recites, treading” in the second to last line and it appears this language is intended to recite, “threading.”  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  Claim 9 recites, “number screw holes” in line 3 and it appears this language is intended to recite, “number of screw holes.”  Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  Claim 16 recites, “a insertion portion” in line 9 and it appears this language is intended to recite, “an insertion portion.”  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that uses the word “means,” and is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: Securing means in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The specification identifies the securing means as screws and screw holes.
This application includes one or more claim limitations that uses the word “means,” and is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: Blocking means in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The specification identifies the blocking means as a steel all or similar which is forced into engagement with a tool recess.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “By means of” in claim 16.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-6, 8-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 1, claim 1 recites, “which system” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It appears this language refers to “the modular system” and will be interpreted as such.
In addition claim 1 recites, “the intermediate posts” in line 4.  There is insufficient antecedent basis for this limitation in the claim.  It appears this language refers to “the plurality of elongate hollow intermediate posts” and will be interpreted as such.
In addition claim 1 recites, “each post” in line 4.  There is insufficient antecedent basis for this limitation in the claim and it is unclear if these are the same or different than the posts previously introduced.  It appears this language refers to “each of the plurality of elongate hollow intermediate posts” and will be interpreted as such.
In addition claim 1 recites, “the post” in line 5.  There is insufficient antecedent basis for this limitation in the claim.  It appears this language refers to “a post of the plurality of elongate hollow intermediate posts” and will be interpreted as such.
In addition claim 1 recites, “the primary trough openings” in line 6.  There is insufficient antecedent basis for this limitation in the claim.  It appears this language refers to “the number of transverse primary through openings” and will be interpreted as such.
In addition claim 1 recites, “each pair” in line 6.  It is unclear as to what this language refers to.  Each pair of what?  It appears this language refers to “each pair of the number of transverse primary through openings” and will be interpreted as such.
In addition claim 1 recites, “said through openings” in line 10.  There is insufficient antecedent basis for this limitation in the claim.  It appears this language refers to “the number of transverse primary through openings” and will be interpreted as such.
In addition claim 1 recites, “a plurality of intermediate posts” in line 10.  Intermediate posts are already introduce and thus, it is unclear if these are the same or different than those.  It appears this language refers to “the plurality of elongate hollow intermediate posts” and will be interpreted as such.
In addition claim 1 recites, “said row of intermediate posts” in line 13.  There is insufficient antecedent basis for this limitation in the claim.  It appears this language refers to “said row of the plurality of elongate hollow intermediate posts” and will be interpreted as such.
In addition claim 1 recites, “the locking posts” in line 14.  There is insufficient antecedent basis for this limitation in the claim.  It appears this language refers to “the at least two locking posts” and will be interpreted as such.
In addition claim 1 recites, “the first bars” in line 16.  There is insufficient antecedent basis for this limitation in the claim.  It appears this language refers to “the plurality of elongate first bars” and will be interpreted as such.
In addition claim 1 recites, “an intermediate post” in line 21.  Intermediate posts are already introduce and thus, it is unclear if these are the same or different than those.  It appears this language refers to “an intermediate post of the plurality of elongate hollow intermediate posts” and will be interpreted as such.
Re claim 2, claim 2 recites, “the locking posts” in line 2-3.  There is insufficient antecedent basis for this limitation in the claim.  It appears this language refers to “the at least two locking posts” and will be interpreted as such.
Re claim 3, claim 3 recites, “the cross section” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It appears this language refers to “a cross section” and will be interpreted as such.
In addition claim 3 recites, “the intermediate posts” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It appears this language refers to “the plurality of elongate hollow intermediate posts” and will be interpreted as such.
In addition, claim 3 recites, “preferable square" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  For the purposes of this examination, this language will be interpreted as outside of the scope of the claim.  
Re claim 4, claim 4 recites, “the cross section” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It appears this language refers to “a cross section” and will be interpreted as such.
In addition, claim 4 recites, “the locking posts” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It appears this language refers to “the at least two locking posts” and will be interpreted as such.
In addition, claim 4 recites, “the cross section” in line 2-3.  There is insufficient antecedent basis for this limitation in the claim.  It appears this language refers to “a cross section” and will be interpreted as such.
In addition, claim 4 recites, “the intermediate posts” in line 3.  There is insufficient antecedent basis for this limitation in the claim.  It appears this language refers to “the plurality of elongate hollow intermediate posts” and will be interpreted as such.
Re claim 5, claim 5 recites, “the intermediate posts” in line 3.  There is insufficient antecedent basis for this limitation in the claim.  It appears this language refers to “the plurality of elongate hollow intermediate posts” and will be interpreted as such.
Re claim 6, claim 6 recites, “the plurality of intermediate posts” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It appears this language refers to “the plurality of elongate hollow intermediate posts” and will be interpreted as such.
In addition, claim 6 recites, “the row of intermediate posts” in line 4.  There is insufficient antecedent basis for this limitation in the claim.  It appears this language refers to “the row of the plurality of elongate hollow intermediate posts” and will be interpreted as such.
In addition, claim 6 recites, “the locking posts” in line 5.  There is insufficient antecedent basis for this limitation in the claim.  It appears this language refers to “the at least two locking posts” and will be interpreted as such.
In addition, claim 6 recites, “the locking posts” in line 8.  There is insufficient antecedent basis for this limitation in the claim.  It appears this language refers to “the at least two locking posts” and will be interpreted as such.
Re claim 8, claim 8 recites, “the intermediate posts” in line 4.  There is insufficient antecedent basis for this limitation in the claim.  It appears this language refers to “the plurality of elongate hollow intermediate posts” and will be interpreted as such.
Re claim 9, claim 9 recites, “the number of pairs of primary through openings” in line 3-4.  There is insufficient antecedent basis for this limitation in the claim.  It appears this language refers to “the number of transverse primary through openings” and will be interpreted as such.
Re claim 11, claim 11 recites, “the locking posts” in line 3.  There is insufficient antecedent basis for this limitation in the claim.  It appears this language refers to “the at least two locking posts” and will be interpreted as such.
Re claim 13, claim 13 recites, “the intermediate posts” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It appears this language refers to “the plurality of elongate hollow intermediate posts” and will be interpreted as such.
In addition claim 13 recites, “the first bars” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It appears this language refers to “the plurality of elongate first bars” and will be interpreted as such.
In addition, claim 13 recites, “the locking posts” in line 2-3.  There is insufficient antecedent basis for this limitation in the claim.  It appears this language refers to “the at least two locking posts” and will be interpreted as such.
Re claim 14, claim 14 recites, “the second bars” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It appears this language refers to “the elongate second bars” and will be interpreted as such.
Re claim 15, claim 15 recites, “each post” in line 4.  There is insufficient antecedent basis for this limitation in the claim.  It appears this language refers to “the elongate second bars” and will be interpreted as such.
Re claim 16, claim 16 recites, “each post” in line 4.  There is insufficient antecedent basis for this limitation in the claim.  It appears this language refers to “the plurality of elongate hollow intermediate posts” and will be interpreted as such.
In addition claim 16 recites, “the post” in line 5.  There is insufficient antecedent basis for this limitation in the claim.  It appears this language refers to “the plurality of elongate hollow intermediate posts” and will be interpreted as such.
In addition claim 16 recites, “the primary trough openings” in line 5.  There is insufficient antecedent basis for this limitation in the claim.  It appears this language refers to “the number of transverse primary through openings” and will be interpreted as such.
In addition claim 16 recites, “the first direction” in line 6.  There is insufficient antecedent basis for this limitation in the claim.  It appears this language refers to a first direction” and will be interpreted as such.  Upon amendment, subsequent recitations of “a first direction” in claim 16 should be changed to “the first direction.”
In addition claim 16 recites, “the intermediate posts” in line 10.  There is insufficient antecedent basis for this limitation in the claim.  It appears this language refers to “the plurality of elongate hollow intermediate posts” and will be interpreted as such.
In addition claim 16 recites, “the intermediate posts” in line 14.  There is insufficient antecedent basis for this limitation in the claim.  It appears this language refers to “the plurality of elongate hollow intermediate posts” and will be interpreted as such.
In addition claim 16 recites, “the intermediate posts” in line 15.  There is insufficient antecedent basis for this limitation in the claim.  It appears this language refers to “the plurality of elongate hollow intermediate posts” and will be interpreted as such.
In addition claim 16 recites, “the intermediate posts” in line 17.  There is insufficient antecedent basis for this limitation in the claim.  It appears this language refers to “the plurality of elongate hollow intermediate posts” and will be interpreted as such.
In addition claim 16 recites, “the primary trough openings” in line 19.  There is insufficient antecedent basis for this limitation in the claim.  It appears this language refers to “the number of transverse primary through openings” and will be interpreted as such.
In addition claim 16 recites, “the intermediate post” in line 20.  There is insufficient antecedent basis for this limitation in the claim.  It appears this language refers to “the plurality of elongate hollow intermediate posts” and will be interpreted as such.
In addition claim 16 recites, “the first bars” in line 20.  There is insufficient antecedent basis for this limitation in the claim.  It appears this language refers to “the plurality of elongate first bars” and will be interpreted as such.
In addition claim 16 recites, “the locking posts” in line 24.  There is insufficient antecedent basis for this limitation in the claim.  It appears this language refers to “the at least two locking posts” and will be interpreted as such.
Claim(s) 10, 12 is/are rejected as being dependent on a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-4, 8, 11, 13-14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Merklinger et al (“Merklinger”) (US 4,671,012) in view of Smith (US 2005/0121658).
At the outset, it is noted Applicant included numerical citations to the figures.  Citations to prior art features will be made subsequent to Applicant’s own citations.
Re claim 1, Merklinger discloses a modular system (Fig. 1-2) for assembling at least one lattice wall (Fig. 1) for a security cage (Fig. 1), which system comprises; 
- a plurality of elongate intermediate posts (10, 20a, 20b) (4, 5) arranged to be mounted side by side (Fig. 1 in at least one row (Fig. 1), the intermediate posts (4, 5) thereby extending in parallel in a first direction (Fig. 1, vertically), each post (4, 5) exhibiting a number of transverse primary through openings (11, 21) (through which 1 extends) arranged in pairs (Fig. 1 showing 4 elements 1, thus 2 pairs of holes) along the post (4, 5), the primary trough openings (through which 1 extends) of each pair (Fig. 1) being aligned in a second direction (horizontally) which is perpendicular to the first direction (vertically); 
- a plurality of elongate first bars (30) (1), arranged to be mounted side by side (Fig. 1) in parallel, extending in the second direction (Fig. 1, horizontally), by insertion through respective pairs of said through openings (11, 21) (in 4 and 5 through which 1 extends) in a plurality of intermediate posts (10, 20a, 20b) (4, 5) arranged side by side in said row (Fig. 1), 
- at least two locking posts (40a, 40b) (10) arranged to be secured (abstract) to a first (20a) (4) and a last (20b) (4) intermediate post (10) (4, 5) in said row of intermediate posts (4, 5); 
- securing means (24, 25, 44) (the connector of the Abstract, being a functional equivalent) for securing the locking posts (40a, 40b) (10) to respective end sides of said first (20a) (4) and last (20b) (4) intermediate posts (4, 5), which end sides faces away from each other (Fig. 2), thereby to lock the first bars (30) (1) from being removed by displacement (Fig. 1) in the second direction (horizontally); 
but fails to disclose the intermediate posts as hollow, and a plurality of fastening brackets (70, 80), each fastening bracket comprising a support portion (72, 82) arranged to be secured to a surrounding floor, wall or ceiling and a insertion portion (71, 81) arranged to be adjustably inserted into an end portion of an intermediate post (10, 20a, 20b) and secured thereto at a desired insertion depth.
However, Smith discloses the intermediate posts (8) as hollow (Fig. 5).
	It would have been obvious to a persona having ordinary skill in the art before the effective filing date of the claimed invention to modify the modular system of Merklinger with the intermediate posts as hollow as disclosed by Smith in order to increase strength and rigidity, as hollow posts would be more rigid and have increased strength compared to 4/5 of Merklinger.    
	In addition, Smith disclose a plurality of fastening brackets (70, 80) (15, on each element 8 of Fig. 5), each fastening bracket (15) comprising a support portion (72, 82) (15) arranged to be secured ([0041]) to a surrounding floor ([0041]), wall or ceiling and a insertion portion (71, 81) (the upstanding plate of 15) arranged to be adjustably inserted (Fig. 6) into an end portion of an intermediate post (10, 20a, 20b) (8) and secured thereto at a desired insertion depth (see Fig. 6).  
It would have been obvious to a persona having ordinary skill in the art before the effective filing date of the claimed invention to modify the modular system of Merklinger with a plurality of fastening brackets (70, 80), each fastening bracket comprising a support portion (72, 82) arranged to be secured to a surrounding floor, wall or ceiling and a insertion portion (71, 81) arranged to be adjustably inserted into an end portion of an intermediate post (10, 20a, 20b) and secured thereto at a desired insertion depth as disclosed by Smith in order to anchor the system to a support surface, increasing strength and rigidity thereof.      
Re claim 3, Merklinger as modified discloses a modular system according to claim 1, but fails to disclose wherein the cross section of the intermediate posts (10, 20a, 20b) is rectangular, preferably square.
However, Smith discloses wherein the cross section (Fig. 2) of the intermediate posts (10, 20a, 20b) (1) is rectangular (1), preferably square
It would have been obvious to a persona having ordinary skill in the art before the effective filing date of the claimed invention to modify the modular system of Merklinger wherein the cross section of the intermediate posts (10, 20a, 20b) is rectangular, preferably square as disclosed by Smith in order to increase strength and rigidity, as rectangular posts would be more rigid and have increased strength compared to 4/5 of Merklinger.  In addition, it has been held that a mere change in shape of a component is within the level of ordinary skill in the art absent persuasive evidence that a particular configuration of the claimed shape is significant.  In re Dailey, 357 F.2d 669, 149.
Re claim 4, Merklinger as modified discloses a modular system according to claim 1, but fails to disclose wherein the cross section of the locking posts (40a, 40b) is equal to the cross section of the intermediate posts (10, 20a, 20b
However, Smith discloses wherein the cross section (Fig. 2) of the locking posts (40a, 40b) (outermost 1) is equal to the cross section (Fig. 2) of the intermediate posts (10, 20a, 20b) (inner 1).
It would have been obvious to a persona having ordinary skill in the art before the effective filing date of the claimed invention to modify the modular system of Merklinger wherein the cross section of the locking posts (40a, 40b) is equal to the cross section of the intermediate posts (10, 20a, 20b) as disclosed by Smith in order to increase strength and rigidity, as rectangular posts would be more rigid and have increased strength compared to 4/5 of Merklinger, or to simplify design by matching cross sections of posts.  In addition, it has been held that a mere change in shape of a component is within the level of ordinary skill in the art absent persuasive evidence that a particular configuration of the claimed shape is significant.  In re Dailey, 357 F.2d 669, 149.

	
Re claim 8, Merklinger as modified discloses a modular system according to claim 1, Smith further comprising a plurality of joint brackets (60) (15) arranged to be longitudinally inserted (upstanding plate of 15) into respective end portions of a first and a second intermediate post (10, 20a, 20b) (5 of Merklinger) and secured thereto for longitudinal extension of the intermediate post (5 of Merklinger).  It is noted that claim 1 recites use of 15 from Smith on elements 4 of Merklinger, whereas claim 8 requires 15 of Smith used on elements 5 of Merklinger).
Re claim 11, Merklinger as modified discloses a modular system according to claim 1, further comprising blocking means (the screws of Col 3 lines 10-17, and/or 12-17) for preventing removal of the securing means (connector of Abstract) when the locking posts (10) have been secured to the first and last intermediate posts (4).
Re claim 13, Merklinger as modified discloses a modular system according to claim 1, wherein the intermediate posts (10, 20a, 20b) (4, 5), the first bars (30) (1) and the locking posts (40a, 40) (10) comprises steel (Col 4 lines 17-23, Col 3 lines 1-4).
Re claim 14, Merklinger as modified discloses a modular system according to claim 1, wherein the intermediate posts (10, 20a, 20b) (4, 5), the first bars (30) (1) and the locking posts (40a, 40) (10) comprises steel (Col 4 lines 17-23, Col 3 lines 1-4).
Re claim 16, Merklinger discloses a method of assembling a lattice wall of a security cage (Fig. 1) comprising the steps of; 
- providing (Fig. 1-2, showing features provided) a plurality of elongate intermediate posts (10, 20a, 20b) (4, 5), each post (4, 5) exhibiting a number of transverse primary through openings (11, 21) (through which 1 extends) arranged in pairs (Fig. 1 showing 4 elements 1) along the post (4, 5), the primary trough openings (through which 1 extends) of each pair being aligned in a second direction (horizontally) which is perpendicular to the first direction (vertically),
- providing a plurality of elongate first bars (30) (1), 
- providing at least two locking posts (40a, 40b) (10), 
- arranging the intermediate posts (10, 20a, 20b) (4, 5) in a row one after the other with an interspace (Fig. 1), such that the intermediate posts (10, 20a, 20b) (4, 5) are arranged in parallel in a first direction (Fig. 1, vertically), 
- inserting first bars (30) (1) into respective pairs of primary through openings (11, 21) (through which 1 extends) of each intermediate post (10, 20a, 20b) (4, 5), such that the first bars (30) (1) are received in a first (20a) and a last (20b) intermediate post (4) in said row (Fig. 1) but do not protrude out from respective end sides (ends of 11) of said first and last intermediate posts (4), which end sides faces (sides of 4) away from each other (Fig. 2), 
- securing a locking post (40a, 40b) (10) to each of said end sides of the respective first (20a) (4) and last (20b) intermediate post (4),
but fails to disclose the intermediate posts as hollow, and a plurality of fastening brackets (70, 80), each fastening bracket comprising a support portion (72, 82) arranged to be secured to a surrounding floor, wall or ceiling and a insertion portion (71, 81) arranged to be adjustably inserted into an end portion of an intermediate post (10, 20a, 20b) and secured thereto at a desired insertion depth, fastening at least some of said intermediate posts to a surrounding floor, wall, ceiling or other external element by means of said fastening brackets (70, 80),

However, Smith discloses the intermediate posts (8) as hollow (Fig. 5).
	It would have been obvious to a persona having ordinary skill in the art before the effective filing date of the claimed invention to modify the modular system of Merklinger with the intermediate posts as hollow as disclosed by Smith in order to increase strength and rigidity, as hollow posts would be more rigid and have increased strength compared to 4/5 of Merklinger.    
	In addition, Smith disclose a plurality of fastening brackets (70, 80) (15, on each element 8 of Fig. 5), each fastening bracket (15) comprising a support portion (72, 82) (15) arranged to be secured ([0041]) to a surrounding floor ([0041]), wall or ceiling and a insertion portion (71, 81) (the upstanding plate of 15) arranged to be adjustably inserted (Fig. 6) into an end portion of an intermediate post (10, 20a, 20b) (8) and secured thereto at a desired insertion depth (see Fig. 6), fastening at least some of said intermediate posts (8) to a surrounding floor, wall, ceiling or other external element ([041]) by means of said fastening brackets (70, 80)(15).
It would have been obvious to a persona having ordinary skill in the art before the effective filing date of the claimed invention to modify the modular system of Merklinger with a plurality of fastening brackets (70, 80), each fastening bracket comprising a support portion (72, 82) arranged to be secured to a surrounding floor, wall or ceiling and a insertion portion (71, 81) arranged to be adjustably inserted into an end portion of an intermediate post (10, 20a, 20b) and secured thereto at a desired insertion depth, fastening at least some of said intermediate posts to a surrounding floor, wall, ceiling or other external element by means of said fastening brackets (70, 80) as disclosed by Smith in order to anchor the system to a support surface, increasing strength and rigidity thereof.      

Claim(s) 2, 6, 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Merklinger et al (“Merklinger”) (US 4,671,012) in view of Smith (US 2005/0121658) and Woods (US 2015/0197960).
Re claim 2, Merklinger as modified discloses a modular system according to claim 1, but fails to disclose wherein the securing means comprises screws (25) and screw holes (24, 44) arranged in the locking posts (40a, 40b) and in the first (20a) and last (20b) intermediate posts.
However, Woods discloses wherein the securing means (413, and the openings created by 413) comprises screws (25) (413, claim 15) and screw holes (24, 44) (into which 14 extends) arranged in the locking posts (40a, 40b) (110) and in the first (20a) and last (20b) intermediate posts (622).
It would have been obvious to a persona having ordinary skill in the art before the effective filing date of the claimed invention to modify the modular system of Merklinger wherein the securing means comprises screws (25) and screw holes (24, 44) arranged in the locking posts (40a, 40b) and in the first (20a) and last (20b) intermediate posts as disclosed by Woods in order to use a simple, readily available, removable manner of assembly, as screws and screw holes as a manner of securing is very well known and common in the art.      
Re claim 6, Merklinger as modified discloses a modular system according to claim 1, wherein the plurality of intermediate posts (10, 20a, 20b) (4, 5) comprises at least two end posts (20a, 20b) (4) which are arranged to constitute said first (20a) and last (20b) intermediate posts (4) in the row of intermediate posts (4, 5), but fails to disclose wherein the end posts 820a, 20b) and the locking posts (40a, 40b) exhibit respective screw holes (24, 44) which are arranged for securing a locking post to a respective end post by treading a screw into the locking post from the side of the end post being opposite to the locking post.
However, Woods discloses wherein the end posts (820a, 20b) (110) and the locking posts (40a, 40b) (622) exhibit respective screw holes (24, 44) (into which 413 extends) which are arranged for securing a locking post (110) to a respective end post (622) by treading a screw (413) into the locking post (110) from the side of the end post (110) being opposite to the locking post (622, as threading on either side will result in threading from the side of the end post opposite the locking post, as the language does not require that the locking post as a distal end surface from the end post into which the screw is inserted).
It would have been obvious to a persona having ordinary skill in the art before the effective filing date of the claimed invention to modify the modular system of Merklinger wherein the end posts 820a, 20b) and the locking posts (40a, 40b) exhibit respective screw holes (24, 44) which are arranged for securing a locking post to a respective end post by treading a screw into the locking post from the side of the end post being opposite to the locking post as disclosed by Woods in order to use a simple, readily available, removable manner of assembly, as screws and screw holes as a manner of securing is very well known and common in the art.      
Re claim 9, Merklinger as modified discloses a modular system according to claim 1, wherein at least some intermediate posts (10, 20a, 20b) comprise a number screw holes (13, 23) corresponding to the number of pairs of primary through openings (11, 21), each screw hole being arranged perpendicular to and in level with a pair of primary through openings for securing a first bar (30) extending through said pair of primary through openings by means of a screw (26) threadedly engaged the screw hole (13, 23).
However, Woods discloses wherein at least some intermediate posts (10, 20a, 20b) (Merklinger: 4, 5) comprise a number screw holes (13, 23) (into which 413 extends) corresponding to the number of pairs of primary through openings (11, 21) (632), each screw hole (into which 413 extends) being arranged perpendicular to (horizontal) and in level with (Fig. 4) a pair of primary through openings (632, 643) for securing a first bar (30) (500) extending through said pair of primary through openings (632, 43) by means of a screw (26) (413) threadedly engaged the screw hole (13, 23) (into which 413 extends).
It would have been obvious to a persona having ordinary skill in the art before the effective filing date of the claimed invention to modify the modular system of Merklinger wherein at least some intermediate posts (10, 20a, 20b) comprise a number screw holes (13, 23) corresponding to the number of pairs of primary through openings (11, 21), each screw hole being arranged perpendicular to and in level with a pair of primary through openings for securing a first bar (30) extending through said pair of primary through openings by means of a screw (26) threadedly engaged the screw hole (13, 23) as disclosed by Woods in order to use a simple, readily available, removable manner of assembly, as screws and screw holes as a manner of securing is very well known and common in the art.      
Re claim 10, Merklinger as modified discloses a modular system according to claim 9, Woods discloses wherein at least one post (1, 8) comprises a number of said screw holes (into which 413 extends) arranged in pairs side by side (Fig. 4) at a respective pair of primary through openings (632, 643) for securing a respective one of two first bars (500) extending through a respective primary through opening (632, 643) of each pair of primary through openings (632, 643).

Claim(s) 5, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Merklinger et al (“Merklinger”) (US 4,671,012) in view of Smith (US 2005/0121658) and Deupree (US 2005/0167644).
Re claim 5, Merklinger as modified discloses a modular system according to claim 1, but fails to disclose further comprising elongate second bars (50) arranged to be inserted longitudinally in the intermediate posts (10, 20a, 20b).
However, Deupree discloses further comprising elongate second bars (50) (34) arranged to be inserted longitudinally (Fig. 1) in the intermediate posts (10, 20a, 20b) (10).
It would have been obvious to a persona having ordinary skill in the art before the effective filing date of the claimed invention to modify the modular system of Merklinger further comprising elongate second bars (50) arranged to be inserted longitudinally in the intermediate posts (10, 20a, 20b) as disclosed by Deupree in order to increase strength and rigidity, or to aid in maintaining placement of the first bars.  
Re claim 14, Merklinger as modified discloses a modular system according to claim 5, Deupree discloses wherein the second bars (50) (34) have circular cross section (Fig. 1).
Re claim 15, Merklinger as modified discloses a modular system according to claim 5, Deupree discloses wherein the second bars (50) (34) comprises hardened steel ([0027]).

Allowable Subject Matter
Claim 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE WALRAED-SULLIVAN whose telephone number is (571)272-8838. The examiner can normally be reached Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571)270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KYLE WALRAED-SULLIVAN
Primary Examiner
Art Unit 3635


/KYLE J. WALRAED-SULLIVAN/Primary Examiner, Art Unit 3635